Citation Nr: 1330995	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  10-22 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a liver disability, claimed as secondary to diabetes mellitus.

2.  Entitlement to service connection for a spleen disability, claimed as secondary to diabetes mellitus.

3.  Entitlement to service connection for kidney cysts, claimed as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2010 of the Department of Veterans Affairs (VA), regional office (RO) in Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has kidney cysts and spleen and liver enlargement that he believes are secondary to his service connected diabetes mellitus.  A VA examiner in November 2009 stated that "I am not aware of a direct relationship of splenomegaly with diabetes mellitus" and "I am not aware of a direct relationship between renal cysts and diabetes mellitus."  The examiner also stated that the etiology of the Veteran's multiorgan enlargement had not been identified as no liver biopsy had been done.

The Veteran's representative has cited to information addressing a possible relationship between diabetes mellitus and renal cysts and liver and spleen enlargement.  The VA examination in November 2009 is inadequate to decide the claims, and further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that any current disability of the liver, spleen, or kidneys is caused by or aggravated by service-connected diabetes mellitus.

The term "aggravation" means a permanent increase in severity of any diagnosed liver, spleen, or kidney condition, that is, an irreversible worsening beyond natural progress due to diabetes mellitus, as contrasted to a temporary worsening of symptoms.

If deemed necessary by the examiner, a liver biopsy is to be conducted in order to determine the etiology of any current liver disability.  

The Veteran's file must be made available to the VA examiner for review, and the examiner must review the cited internet material identified by the Veteran's representative in the May 2013 informal hearing presentation.  

The examiner must clearly outline the rationale and discuss the medical principles involved for any opinion expressed.  If a requested medical opinion cannot be given, the examiner must state the reason why.  If an opinion cannot be provided without resorting to speculation, such must be indicated, with a clear explanation of this position.

2.  Then, readjudicate the appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


